UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6548


DOMAINE MARTIN,

                  Petitioner - Appellant,

             v.

JOHN J. LAMANNA, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:08-cv-00443-HFF)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Domaine Martin, Appellant Pro Se. Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Domaine     Martin,       a     federal        prisoner,   appeals       the

district     court’s   order     accepting       the       recommendation     of     the

magistrate    judge    and    denying      relief     on    his   28 U.S.C.    §    2241

(2006)   petition.       We    have       reviewed    the     record   and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Martin v. LaManna, No. 0:08-cv-00443-HFF

(D.S.C. Mar. 16, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court       and   argument      would    not    aid    the

decisional process.

                                                                              AFFIRMED




                                            2